Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 2, 3, 4, 5, 6, 11, 12, 13, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Reyland et al. (US 20140273460 A1).
Regarding Claim 2, Reyland discloses:
a carrier ring (210) for supporting a substrate (204) during semiconductor processing operations [0003], the carrier ring comprising a ring structure having an inner diameter (218) and an outer diameter (Fig. 5), wherein:
the ring structure has a cross-sectional profile having at least a first portion (210), a second portion (310), and a third portion (330),
the ring structure has a top surface (316 & 312 & 308) that connects with the first portion (Fig. 3),
the first portion connects with the second portion (Fig. 3),
the second portion connects with the third portion (Fig. 3),
the first portion is located between planes defined by the top surface and the second portion (Fig. 3), and
the third portion is at an acute angle relative to the top surface and is located radially outward from the second portion (Fig. 3).
Regarding Claim 3, Reyland discloses:
the top surface is offset from the second portion by a distance nominally equal to a thickness of the substrate (Fig. 3).
Regarding Claim 4, Reyland discloses:
the second portion is parallel to the top surface (Fig. 3).
Regarding Claim 5, Reyland discloses:
the acute angle is 30° (Fig. 3).
Regarding Claim 6, Reyland discloses:
the top surface is planar (Fig. 3).
Regarding Claim 11, Reyland discloses:
a fourth portion (318) connected with the third portion (Fig. 3).
Regarding Claim 12, Reyland discloses:
the fourth portion is parallel to the top surface (Fig. 3).
Regarding Claim 13, Reyland discloses:
a plurality of standoffs protruding from the fourth portion (214).
Regarding Claim 14, Reyland discloses:
the plurality of standoffs includes exactly three standoffs [0026].
Regarding Claim 19, Reyland discloses:
the first portion defines a diameter that is larger than a diameter of the substrate (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reyland et al. (US 201400273460 A1) in view of Pan et al. (US 20140113458 A1).

    PNG
    media_image1.png
    230
    638
    media_image1.png
    Greyscale

Regarding Claim 7, Reyland does not teach:
a plurality of tabs spaced about an interior edge of the carrier ring.
Pan teaches:
a carrier ring (200) for supporting a substrate (212) during semiconductor processing operations [0003 & 0005], the carrier ring comprising a ring structure having an inner diameter (Fig. 2C) and an outer diameter (Fig. 2C), wherein:
the ring structure has a cross-sectional profile having at least a first portion (207), a second portion (208A), and a third portion (2000),
the ring structure has a top surface (206A) that connects with the first portion (Fig. 2A),
the first portion connects with the second portion (Fig. 2A),
the second portion connects with the third portion (Fig. 2A),
the first portion is located between planes defined by the top surface and the second portion (Fig. 2A), and
a plurality of tabs (210 & 260) spaced about an interior edge of the carrier ring (Fig. 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter taught by Reyland with the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter and a plurality of tabs spaced about an interior edge of the carrier ring taught by Pan in order to provide a substrate carrying ring which minimizes contact between the substrate and the substrate carrier reducing the amount of damage that could be done to the substrate through contact with the carrier ring.
Regarding Claim 8, Reyland does not teach:
the plurality of tabs includes exactly six tabs.
Pan teaches:
the plurality of tabs includes exactly six tabs [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter taught by Reyland with the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter and a plurality of tabs spaced about an interior edge of the carrier ring where the plurality of tabs includes exaclty six tabs taught by Pan in order to provide a substrate carrying ring which minimizes contact between the substrate and the substrate carrier reducing the amount of damage that could be done to the substrate through contact with the carrier ring.
Regarding Claim 9, Reyland does not teach:
each tab in the plurality of tabs has a substrate support surface configured to support a portion of the substrate.
Pan teaches:
the plurality of tabs have substrate support surfaces that are configured to support the substrate (Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter taught by Reyland with the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter and a plurality of tabs spaced about an interior edge of the carrier ring the plurality of tabs have substrate support surfaces that are configured to support the substrate taught by Pan in order to provide a substrate carrying ring which minimizes contact between the substrate and the substrate carrier reducing the amount of damage that could be done to the substrate through contact with the carrier ring.
Regarding Claim 10, Reyland does not teach:
the substrate support surfaces are interposed between the second portion and the top surface.
Pan teaches:
the substrate support surfaces are interposed between the second portion and the top surface (Fig. 2A & Fig. 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter taught by Reyland with the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter and a plurality of tabs spaced about an interior edge of the carrier ring the plurality of tabs have substrate support surfaces that are configured to support the substrate the substrate support surfaces are interposed between the second portion and the top surface taught by Pan in order to provide a substrate carrying ring which minimizes contact between the substrate and the substrate carrier reducing the amount of damage that could be done to the substrate through contact with the carrier ring.
Regarding Claim 16, Reyland does not teach:
the connection between the top surface and the first portion is rounded.
Pan teaches:
the connection between the top surface and the first portion is rounded (Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter taught by Reyland with the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter and the connection between the top surface and the first portion is rounded taught by Pan in order to provide a substrate carrying ring which minimizes stress concentrations and accidental damage by providing rounded edges between features.
Claims 15, 16, 17, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reyland et al. (US 201400273460 A1).
Regarding Claim 15, Reyland does not teac:
the connection between the third portion and the fourth portion is rounded.
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the connection between the third portion and fourth portion from squared to rounded in order to reduce stress concentrations and accidental damage from incidental contact with the connection, since it has been held that changes in shape of parts of a device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 16, Reyland does not teach:
the connection between the top surface and the first portion is rounded.
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the connection between the top surface and first portion from squared to rounded in order to reduce stress concentrations and accidental damage from incidental contact with the connection, since it has been held that changes in shape of parts of a device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 17, Reyland does not teach:
the connection between  the first portion and the second portion is rounded.
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the connection between the first portion and second portion from squared to rounded in order to reduce stress concentrations and accidental damage from incidental contact with the connection, since it has been held that changes in shape of parts of a device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 18, Reyland does not teach:
the connection between  the second portion and the third portion is rounded.
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the connection between the second portion and third portion from squared to rounded in order to reduce stress concentrations and accidental damage from incidental contact with the connection, since it has been held that changes in shape of parts of a device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to Claim 1-19 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652